Title: To James Madison from William Jarvis, 3 August 1802 (Abstract)
From: Jarvis, William
To: Madison, James


3 August 1802, Lisbon. Reports that he arrived on 1 Aug. and wrote the enclosed letter to the minister of foreign affairs the next day. Acknowledges JM’s letter of 6 May, which he received on his arrival; will “pay particular attention to the several claims against this Government for the Vessels siezed in the Brazils.” Notes that the quarantine “laid last winter” has been taken off. Has just received a letter from John J. Clark of Providence, who “acquaints me of the siezeure of his schoon⟨er⟩ Pilgrim, Saml. Staples Master, in Rio Janiero upon suspicion of intending to carry on an illicit Trade, & has requested me to pu⟨r⟩sue the business.” Both the Pilgrim and the Samuel “have been condemned for a breach of the Law of the realm.” Encloses a copy of the condemnation in the Samuel case. “I am much mortified at the situation of our Affairs with the powers of Barbary, which appear from the inclosed papers to be in the most disagreeable posture; Mr Bulkeley has to day put them into my hands; part of which he informed me he had communicated to you, but … I thought it most desireable to Copy & forward the whole, well knowing from the interest Government takes in those affairs, how desireable is the most speedy & correct information on the subject. I shall not make any remarks on any of the letters except that from Bonaventura ⟨on⟩ page 12, which it is possible might not have been any thing but a friendly Vessel.… I have agreeable to your wishes been particularly careful that Mr Bulkeley shall have no cause to complain of a want of delicacy on the part of Government or myself, of which he appears to be fully sensible.” In a postscript, notes that he is forwarding a letter just received from James Simpson.
 

   
   RC and enclosures (DNA: RG 59, CD, Lisbon, vol. 1). RC 3 pp.; docketed by Brent as received 6 Oct.



   
   Jarvis’s letter to João de Almeida de Mello e Castro, 2 Aug. 1802 (1 p.), announced his arrival to take up his post as U.S. consul and requested an audience.



   
   The enclosed translation of the 3 Dec. 1801 court decision in the case of the Samuel (1 p.) is certified by Jarvis as a true copy.



   
   Jarvis enclosed a twelve-page transcription of documents that included the letters Thomas Bulkeley had already sent JM (see Bulkeley to JM, 16 July 1802, n. 2) as well as Capt. Alexander Murray to Bulkeley, 18 May 1802 (printed in Knox, Naval Documents, Barbary WarsDudley W. Knox, ed., Naval Documents Related to the United States Wars with the Barbary Powers (6 vols.; Washington, 1939–44)., 2:155), which forwarded information from Richard O’Brien at Algiers on the “Terrible Marine of the potent Algerines”; John Gavino to the U.S. minister at Lisbon, 28 June 1802; a circular letter from O’Brien, 30 June 1802; a certificate forwarded by Gavino from Charles Clarby of the ship Rose, warning of pirates in the area of the “Western Isles”; Robert Montgomery to Bulkeley, 10 July 1802, which enclosed the 16 June letter from the captain of the Fortune; and a translation of a letter from Bonaventura José Moreina to Bulkeley, 20 July 1802, describing the pendants and rigging of a probable pirate cruiser.



   
   A full transcription of this document has been added to the digital edition.

